Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 1 of 9 Page ID #:235


   1   Peter R. Afrasiabi (Bar No. 193336)
       pafrasiabi@onellp.com
   2
       Jenny S. Kim (Bar. No. 282562)
   3   jkim@onellp.com
       ONE LLP
   4
       4000 MacArthur Blvd.
   5   East Tower, Suite 500
       Newport Beach, CA 92660
   6
       Telephone: (949) 502-2870
   7   Facsimile: (949) 258-5081
   8
       Attorneys for Plaintiff
   9   Michael Grecco Productions, Inc.
  10
                            UNITED STATES DISTRICT COURT
  11
                          CENTRAL DISTRICT OF CALIFORNIA
  12
                                   SOUTHERN DIVISION
  13
       MICHAEL GRECCO                          Case No. 2:19-cv-01153-DMG (AFMx)
  14   PRODUCTIONS, INC. a California          Hon. Dolly M. Gee
  15   corporation,
                                               JOINT RULE 26(f) REPORT
  16               Plaintiff,
                                               Scheduling Conference
  17         v.                                Date: August 9, 2019
  18                                           Time: 9:30 a.m.
       SHUTTERSTOCK, INC. a Delaware           Courtroom: 8C
  19   corporation; KOBERT MEDIA an
       unknown entity dba VOLLEYPOST;
  20   and DOES 1-10 inclusive,
  21               Defendants.
  22
  23
  24
  25
  26
  27
  28

                                   JOINT RULE 26(f) REPORT
Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 2 of 9 Page ID #:236



   1         Plaintiff Michael Grecco Productions, Inc. (“Plaintiff” or “Grecco”) and
   2   Defendants Shutterstock, Inc. (“Shutterstock”) and Defendant Kobert Advanced
   3   Media Ltd. an entity doing business as Volleypost (erroneously sued as “Kobert
   4   Media dba Volleypost”) (collectively, “Defendants”) hereby submit the following
   5   Rule 26(f) Report following their Rule 26(f) conference of counsel.
   6   I.    REPORT PURSUANT TO THE COURT’S ORDER SETTING
   7         SCHEDULING CONFERENCE (DKT. NO. 28)
   8         A.     Discovery
   9                1.    Initial Disclosures
  10         The parties do not propose modifying or changing the form or requirements
  11   of initial disclosures under Rule 26(a), and agree to exchange initial disclosures by
  12   August 23, 2019.
  13                2.    Preservation of Discoverable Information
  14         The parties do not anticipate any issues regarding the preservation of
  15   discoverable information.
  16                3.    Discovery Plan
  17         The parties propose conducting discovery in two phases: (1) discovery
  18   relating to fair use, the safe harbor defense provided by the Digital Millennium
  19   Copyright Act (“DMCA”), 17 U.S.C. §§ 512 et seq., and the extent of and
  20   entitlement by Plaintiff to damages, including the ownership, creation, and validity
  21   of the asserted copyrights, and valuation of a license to the asserted copyrights,
  22   which may permit early resolution of key issues; and (2) all remaining issues. The
  23   parties propose reserving 120 days to conduct discovery on the Phase I issues, and if
  24   appropriate, to file early summary judgment motions.
  25         The parties will serve written discovery (including requests for production of
  26   documents, requests for admissions, and interrogatories) and take depositions
  27   pursuant to the Federal Rules of Civil Procedure. The parties will stipulate to the
  28   entry of a mutually agreed form of protective order to preserve the confidentiality of
                                                  1
                                     JOINT RULE 26(f) REPORT
Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 3 of 9 Page ID #:237



   1   sensitive and/or proprietary information before serving responses to discovery. The
   2   parties do not anticipate the need for any other order to impose changes to the rules
   3   regarding discovery.
   4         The parties propose expert disclosures and a discovery cut-off date pursuant
   5   to the schedule attached as Exhibit A.
   6         B.     Law and Motion Matters
   7         The parties anticipate that they will file a motion for summary judgment,
   8   partial summary judgment, or summary adjudication. Dispositive motions will be
   9   filed and noticed to be heard on or before the final motion cut-off date.
  10         The parties propose a motion cut-off date pursuant to the schedule attached as
  11   Exhibit A.
  12         C.     Settlement
  13         The parties have engaged in preliminary settlement discussions. Both parties
  14   are always willing to discuss the possibility of settlement as a means to dispute
  15   resolution. The parties request a neutral selected from the Court’s Mediation Panel
  16   (ADR Procedure No. 2). The parties propose an ADR completion date pursuant to
  17   the schedule attached as Exhibit A.
  18         D.     Trial and Pretrial Schedule
  19          The parties estimate 3-5 days for trial. The parties propose trial and pretrial
  20   conference dates pursuant to the schedule attached as Exhibit A.
  21         E.     Additional Parties
  22         The parties do not anticipate adding other parties to the action at this time.
  23         F.     Jury Trial
  24         Plaintiff has requested a jury trial.
  25         G.     Other Issues
  26         The parties stipulate and agree that pursuant to Federal Rule of Civil
  27   Procedure 5(b)(2)(E), service of any paper in this action (e.g., written discovery and
  28   responses, motions, etc.) may be accomplished by sending the paper via electronic
                                                     2
                                      JOINT RULE 26(f) REPORT
Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 4 of 9 Page ID #:238



   1   means (e.g., email). Documents are timely served by email where the email is sent
   2   by 11:59 pm Pacific Time on the date due. For the avoidance of doubt, the parties
   3   also agree that consistent with Federal Rule of Civil Procedure 6(d), for purposes of
   4   computing deadlines for responses to pleadings or discovery requests when such
   5   deadlines are triggered by service of a document, the additional 3 days granted for
   6   service under Rule 5(b)(2)(C) (mail), (D) (leaving with the clerk), or (F) (other
   7   means consented to) will not apply when the document is also served via electronic
   8   means.
   9         The parties further agree that (1) upon request, the parties will provide
  10   editable forms of written discovery requests to facilitate preparation of the
  11   responses; (2) document subject to the claims of attorney/client privilege and/or trial
  12   preparation materials and/or attorney work product that were created after
  13   commencement of this action need not be included in any privilege log; and (3) a
  14   party shall have at least sixty (60) days after the production of documents to produce
  15   a privilege log.
  16         H.     Severance, Bifurcation or Other Ordering Proof
  17         The parties do not anticipate the need for severance, bifurcation, or other
  18   order regarding the order of proof.
  19         I.     Synopsis
  20                1.     Plaintiff’s Statement
  21         This is a straightforward civil action against Defendants for their acts of
  22   copyright infringement in violation of the United States Copyright Act, 17 U.S.C. §§
  23   101 et seq. Plaintiff, an award-winning commercial photography company, owns the
  24   copyright to many stylized and valuable photographs of celebrities. One such
  25   photograph is at issue in this case: the rare and iconic photograph of Snapchat co-
  26   founders Evan Spiegel and Bob Murphy (the “Snapchat Photo”). Plaintiff alleges
  27   that Defendant infringed Plaintiff’s copyrights in the Snapchat Photo. In particular,
  28   Defendant Snapchat—a sophisticated and hugely profitable company whose very
                                                   3
                                     JOINT RULE 26(f) REPORT
Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 5 of 9 Page ID #:239



   1   business is to license copyrighted works to other parties for commercial
   2   exploitation—failed to obtain a license from Plaintiff before reaping for itself and
   3   Defendant Volleypost the very benefits under the Copyright Act that Plaintiff was
   4   entitled to enjoy.
   5         Defendants have filed an Answer denying liability and asserting twenty-seven
   6   affirmative defenses. Plaintiff denies that Defendants are entitled to any of their
   7   affirmative defenses.
   8                2.      Defendant’s Statement
   9         Plaintiff claims to own the copyright to a series of conventional portrait
  10   photographs of Snapchat co-founders Evan Spiegel and Bob Murphy, captured in
  11   2013, and first published in Forbes magazine in January, 2014 (the “Original
  12   Snapchat Photo”). Shutterstock is an image-licensing website that, among other
  13   services, offers licenses to customers for stock images submitted by third party
  14   users who represent and warrant ownership of all rights to the images submitted.
  15   A third party user submitted to Shutterstock a photograph that incorporated certain
  16   elements of the Original Snapchat Photo, while adding additional content,
  17   including the Forbes masthead and a superimposed magnifying glass (the
  18   “Transformed Snapchat Photo”). Volleypost is an Internet news website that
  19   licensed the Transformed Snapchat Photo from Shutterstock pursuant to a standard
  20   license permitting access to, and use of, multiple images for a modest flat fee.
  21   Defendants deny liability based on several defenses, including the DMCA’s safe
  22   harbor and fair use; even if liability could be shown, however, Defendants acted
  23   innocently, not willfully; and finally, the reasonable market value of a license for
  24   the Original Snapchat Photo is nominal, in any event. Contrary to Plaintiff’s
  25   exorbitant demands and its contention that the Original Snapchat Photo is “rare
  26   and iconic,” it is a stale image that is one of many fungible conventional portraits
  27   in a series of images of no-longer-newsworthy subjects.
  28
                                                  4
                                     JOINT RULE 26(f) REPORT
Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 6 of 9 Page ID #:240



   1         J.      Amended Pleadings
   2         The parties do not anticipate amending the pleadings at this time.
   3         K.      Issues to Be Determined by Motion
   4         Plaintiff believes that at least the following issues should be resolved by
   5   motion:
   6               Whether Defendants are entitled to the fair use defense; and
   7               Whether Defendants are entitled to the safe harbor defense provided by
   8                 the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. §§ 512 et
   9                 seq.
  10   II.   JOINT REPORT PURSUANT TO FED. R. CIV. P. 26(f)
  11         L.      Nature and Basis of Claims and Defenses (Fed. R. Civ. P. 26(f)(2))
  12         See Sections I.I.1 and I.I.2, supra.
  13         M.      Possibilities for Prompt Settlement (Fed. R. Civ. P. 26(f)(2))
  14         See Section I.C, supra.
  15         N.      Discovery Plan (Fed. R. Civ. P. 26(f)(2) & (3))
  16                 1.     Changes in the Time, Form or Requirement for Initial
  17                        Disclosures (Fed. R. Civ. P. 26(f)(3)(A))
  18         See Section I.A.1, supra.
  19                 2.     Subjects on Which Discovery May be Needed (Fed. R. Civ. P.
  20                        26(f)(3)(B))
  21         The parties anticipate taking discovery on all issues relating to Plaintiff’s
  22   claims asserted in the Complaint and Defendants’ defenses asserted in the Answer,
  23   including at least infringement of the Snapchat Photo; Defendant’s defenses of fair
  24   use, DMCA safe harbor; willfulness; the ownership and creation of the Snapchat
  25   Photo; the reasonable market value of the Snapchat Photo; and other issues relating
  26   to Plaintiff’s alleged damages.
  27
  28
                                                    5
                                       JOINT RULE 26(f) REPORT
Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 7 of 9 Page ID #:241



   1                3.     ESI Issues (Fed. R. Civ. P. 26(f)(3)(C))
   2          The parties do not anticipate that there will be issues about preserving,
   3   accessing, or producing discoverable information, including electronically stored
   4   information (“ESI”). Whenever practicable, the parties agree to produce ESI with
   5   standard metadata fields intact, either through the use of a “load file” or by
   6   producing ESI in native format.
   7                4.     Privilege or Protection (Fed. R. Civ. P. 26(f)(3)(D))
   8          The parties agree that the inadvertent production of privileged documents will
   9   be subject to Federal Rule of Evidence 502. The parties may request that the Court
  10   enter a separate protective order regarding confidential and privileged documents, to
  11   be negotiated by the parties and submitted to the Court by stipulation.
  12                5.     Limitations on Discovery (Fed. R. Civ. P. 26(f)(3)(E))
  13          See Section I.A.3, supra.
  14                6.     Other Orders (Fed. R. Civ. P. 26(f)(3)(F))
  15          As stated in Section II.4, supra, the parties may seek entry of order pursuant
  16   to Rule 26(c), and if so, will submit a stipulated protective order. The parties do not
  17   request that the Court issue other orders or under Rule 16(b) and (c).
  18   III.   JOINT REPORT PURSUANT TO LOCAL RULE 26-1
  19          O.    Complex Case (Local Rule 26-1(a))
  20          The parties agree that this case is not complex.
  21          P.    Motion Schedule (Local Rule 26-1(b))
  22          See Sections I.B & I.K, supra, and Exhibit A.
  23          Q.    ADR (Local Rule 26-1(c))
  24          See Section I.C, supra.
  25          R.    Trial Estimate (Local Rule 26-1(d))
  26          See Section I.D, supra.
  27          S.    Additional Parties (Local Rule 26-1(e))
  28          See Section I.E, supra.
                                                   6
                                        JOINT RULE 26(f) REPORT
Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 8 of 9 Page ID #:242



   1         T.     Expert Witnesses (Local Rule 26-1(f))
   2         See Exhibit A.
   3
   4   Dated: July 26, 2019                    ONE LLP
   5
   6                                           By:     /s/ Jenny S. Kim
                                                     Peter R. Afrasiabi
   7
                                                     Jenny S. Kim
   8
                                                     Attorneys for Plaintiff
   9
                                                     Michael Grecco Productions, Inc.
  10
  11   DATED: July 26, 2019                      DAVIS WRIGHT TREMAINE LLP
  12                                             SCOTT R. COMMERSON
                                                 BRENDAN N. CHARNEY
  13
  14                                             By: /s/ Brendan N. Charney
                                                   Scott R. Commerson
  15
  16                                                  Attorneys for Defendants
                                                      SHUTTERSTOCK, INC. and
  17                                                  VOLLEYPOST
  18
  19
  20                                     ATTESTATION
  21         Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I, Jenny S. Kim, hereby attest
  22   that all other signatories listed, and on whose behalf the filing is submitted, concur
  23   in the filing’s content and have authorized the filing.
  24
  25                                           /s/ Jenny S. Kim
                                               Jenny S. Kim
  26
  27
  28
                                                  7
                                      JOINT RULE 26(f) REPORT
Case 2:19-cv-01153-DMG-AFM Document 29 Filed 07/26/19 Page 9 of 9 Page ID #:243



   1                                       EXHIBIT A
   2                        MATTER                             JOINTLY              TIME
                                                            REQUESTED
   3
                                                                DATE
   4   TRIAL (Jury)                                        October 14, 2020        8:30
   5   Duration Estimate: 3-5 days                         (Tuesday)               a.m.
   6   FINAL PRETRIAL CONFERENCE (“FPTC”) September 15,                            2:00
   7                                                       2020 (Tuesday)          p.m.
   8                        MATTER                          JOINTLY REQUESTED
   9                                                                  DATE
       Phase I Discovery Begins (fair use, the safe harbor August 17, 2019
  10
       defense provided by the Digital Millennium          (Wednesday)
  11
       Copyright Act (“DMCA”), 17 U.S.C. §§ 512 et
  12
       seq., and valuation of a license to the asserted
  13
       copyrights)
  14
       Phase II Discovery Begins (all issues)              December 9, 2019 (Monday)
  15
       Amended Pleadings and Addition of Parties Cut-      February 28, 2020 (Friday)
  16
       Off (includes hearing of motions to amend)
  17
       Non−Expert Discovery Cut-Off (includes hearing      June 5, 2020 (Friday)
  18
       of discovery motions)
  19
       Motion Cut-Off (filing deadline)                    June 12, 2020 (Friday)
  20
       Initial Expert Disclosure & Report Deadline         July 10, 2020 (Friday)
  21
       Rebuttal Expert Disclosure & Report Deadline        August 7, 2020 (Friday)
  22
       Settlement Conference Completion Date               August 14, 2020 (Friday)
  23
       Expert Discovery Cut-Off (includes hearing of       August 21, 2020 (Friday)
  24
       discovery motions)
  25
       Motions in Limine Filing Deadline                   August 25, 2020 (Tuesday)
  26
       Opposition to Motion in Limine Filing Deadline      September 1, 2020 (Tuesday)
  27
  28
                                                 8
                                     JOINT RULE 26(f) REPORT
